Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                       No. 04-14-00013-CV

             IN THE INTEREST OF A.J.L., A.R.L., A.A.R., and B.N.G., Children

                   From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-02031
                           Honorable Richard Garcia, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the portion of the trial court’s judgment
terminating appellant Ernestina’s parental rights to A.J.L., A.R.L., A.A.R., and B.N.G. is
REVERSED and judgment is RENDERED denying the Department’s petition to terminate
Ernestina’s parental rights. In all other respects, the judgment of the trial court is AFFIRMED.
The motion to withdraw filed by counsel for appellant Abel is GRANTED.

       SIGNED September 24, 2014.


                                                  _____________________________
                                                  Rebeca C. Martinez, Justice